                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                             CASE NO. 20-61474-CIV-CANNON/Hunt

NORMA REYNES,

          Plaintiff,
v.

PARADISE CRUISE LINE OPERATOR, LTD., INC.

      Defendant.
________________________________/

                          ORDER ADOPTING MAGISTRATE JUDGE’S
                             REPORT AND RECOMMENDATION

          THIS CAUSE is before the Court upon Plaintiff’s Motion for Default as a Spoilation

Sanction (the “Motion”) [ECF No. 51], filed on April 14, 2021. On May 3, 2021, the Court referred

the Motion to Magistrate Judge Patrick M. Hunt for a Report and Recommendation (“R&R”)

[ECF No. 55]. On June 10, 2021, the Magistrate Judge issued an R&R recommending that the

Motion be denied without prejuduice [ECF No. 79]. The R&R states that the parties shall file any

objections within fourteen days of the date of service of a copy of the R&R [ECF No. 79, p. 9].

Plaintiff timely filed an Objection to the R&R [ECF No. 86] on June 24, 2021.

          The Court has conducted a de novo review of the R&R, Plaintiff’s Objection, and the full

record.        See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C.

§ 636(b)(1)). Upon review, the Court finds the R&R to be well reasoned and correct. The Court

therefore agrees with the analysis in the R&R and concludes that the Motion must be DENIED

WITHOUT PREJUDICE for the reasons set forth therein.

          Accordingly, it is ORDERED and ADJUDGED as follows:

          1.       The R&R [ECF No. 79] is ADOPTED.
                                               CASE NO. 20-61474-CIV-CANNON/Hunt


      2.     The Motion [ECF No. 51] is DENIED WITHOUT PREJUDICE.

      DONE AND ORDERED in Fort Pierce, Florida this 8th day of July 2021.




                                                _________________________________
                                                AILEEN M. CANNON
                                                UNITED STATES DISTRICT JUDGE
cc:   counsel of record




                                          2
